 In the Matter Of REYNOLDS METALS COMPANY(HURRICANE CREEK'PLANT, EMPLOYERandLODGE1775,INTERNATIONAL ASSOCIATIONOF MACHINISTS, PETITIONERCase No. 32-RC-265.-Decided November 20,1950DECISION AND ORDERUpon a petition duly filed, a hearing was held before Anthony J.Sabella, hearing officer.'The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, and.Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the. meaning of Section9 (c) (1) and Section 2 (6,) and (7) of the Act, for the following rea-sons:The Petitioner seeks to sever a craft unit of machinists from an es-tablished unit of production and maintenance employees at the Em-ployer'sHurricane Creek alumina separation plant at Bauxite,Arkansas.United Steelworkers of America, CIO, herein called theIntervenor, opposing the severance, contends that the Hurricane Creekplant is a highly integrated component of the Employer's basic alu-minimum operations and that the existing unit of employees is the onlyappropriate unit at this plant.3The Employer takes no position onthe unit issue.IThe petition and other formal papers were amended at the hearingto show the correctname of the Employer.2On November 14, 1950, the Intervenorfiled itmotion, requesting oral argument andpermissionto file a reply brief.Because theposition of the partiesis clearly set forthat the hearing and in thebriefsfiled, the motion is denied.3Followingseparate consentelections amongemployees at the Employer's HurricaneCreek and Jones Millsplants,respectively, the Employerbargainedwith the Intervenorfor theseemployees.The most recentcontractembraces employeesat both plants.D2 NLRB No. 35..156 REYNOLDS,METALS COMPANYinond, ,Virginia, is engaged in the.production of aluminum metaland aluminum products at. its numerous. plants in several States ofthe United States. Its basic aluminum operations include the separa-tion of alumina from. bauxite at its Hurricane Creek separation plant,which alone is involved in this proceeding, and the reduction, of alu-mina so produced into aluminum metal at its four aluminum reductionplants at Jones..Mills, Arkansas;. Listerhill, Alabama; Longview,Washington; and Troutdale, Oregon, respectively..Aluminum metal.produced at these plants is shipped to rolling mills, extrusion andfabrication plants, and printing establishments operated by the Em-ployer throughout the United States for the manufacture-of aluminumproducts. .The Employer's basic aluminum operations at its Hurricane Creekseparation plant and at its four aluminum ,reduction plants are con-tinuous in nature-that is,. the processes employed for separation andreduction involve the application to aluminum-bearing material ofstreams of chemical liquids which must be kept in continuous flowat each plant in order to function efficiently.To operate successfullyon a 24-hourpa-day basis, these basic plants require uninterrupted sup-plies of material for processing.For this reason, the Employer pre-pares, at its Richmond office, coordinated production schedules for itsbasic plants, assuring a steady flow of alumina to its four reductionplants from its Hurricane Creek plant, their sole supplier of thatproduct.The above-described separation and reduction operationsare analogous to similar operations in the basic steel industry, knownas beneficiation, whereby low-grade steel is converted into high-gradesteel through the application of continuous chemical processes.The Hurricane Creek plant has approximately 950 employees..Alumina constitutes 97 percent of its production; of the remainder, 1percent consists of aluminum fluoride and sodium fluoride,. which isshipped to the reduction plants for use in connection with their reduc-tion operations, and 2 percent consists of aluminum trihydrate, usedin the chemical and ceramics industries, and the only product of thisplant which is sold to outside customers. Plant operations are or-.ganized on the basis of 3 main divisions : (1) operations ; (2) steampower, water, and air; and (3) maintenance and construction.Pro-duction operations, carried on in the operations division, involve theuse of the Bayer-Sinter process for the separation of alumina, oraluminum oxide from bauxite or aluminum ore. This complex processinvolves applications of heat and mechanical and chemical processes,all of which are integrated into one continuous operation.An inter-ruption at any stage of the process causes an immediate and direct 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDimpairment of production throughout the plant and may result in a.delay of 7 to 15 days before normal operations can be resumed. Theoperations division is directly dependent upon the steam power, water,and air division for its supplies of the electricity and pneumatic power,requisite to the operation of the Bayer-Sinter process, and upon themaintenance and construction division for the regular assembly andrepair of machines used in this process.The machine shop, sought by the Petitioner, is a part of the main-tenance and construction division at the Hurricane Creek plant andoccupies one-fourth of a single floor building, known as the craftsbuilding, which also houses the pattern shop, the electrical shop, thesheet metal shop, and a number of welders.There is no physicalbarrier between the machine shop and the other groups in the building,and all groups are served by the same overhead crane. Seventeenjourneyman machinists, two machinist assistants, a toolroom at-tendant, and the overhead crane operator are listed as machine shopemployees.Machinists and their assistants construct and maintainplant equipment, in the course of which they perform assembly,fitting, dismantling, and repairing operations.Although regularlyemployed in the machine shop area, they are frequently sent. to otherplant areas, where they work in collaboration with electricians, main-tenance mechanics, and welders in the repair of production and powermachinery too large for removal to the machine shop, or the removalof which would cause an interruption in the separation process.Thejourneyman machinists appear to exercise the usual tools and skillsof their craft and are paid wages comparable to those paid the mem-bers of other skilled crafts;- on the other hand, their work overlapsthat of maintenance mechanics, and their assistants are not requiredto have machinists' skills 4Furthermore, jobs in the machine shopare available on a. plant-wide seniority basis, in the event that thereare no applicants with * previous experience in the machine shop.There is no formal apprenticeship program at the plant for ma-chinists.Since its certification in June 1.946, the Intervenor has been thebargaining representative for units of employees at the Employer'sHurricane Creek and Jones Mills plants on a plant-wide basis.-' Itslatest contract, which covered employees in both units, expired onOctober 1, 1950.Since its certification by this Board in 1948, Fed-erated Aluminum Council, an association of unions affiliated with theAmerican Federation of Labor, has represented employees at the Em-'The present machinists assistants lack machinist skills and are not in line for promo-tion to machinist jobs.'.Cases Nos. 15-R-1658 and 15-R-1665. REYNOLDS METALS COMPANY159ployer'sLongview,Washington, reduction plant.6InReynoldsMetals Company,'decided July 8, 1949, the Board permitted theseverance of several craft units from a plant-wide unit at the Em-ployer's Troutdale, Oregon, reduction plant, and thereafter certifiedcraft unions affiliated with the American Federation of Labor as theirrespective bargaining representatives; in its later decision inThePermanente Metals Corporation,"decided April 27, 1950, however, theBoard, finding inappropriate the severance of craft groups in basicaluminum reduction plants similar to those of the Employer, ex-pressly overruled the earlierReynolds Metalsdecision 9The Hurricane Creek plant, an integral link in the Employer's basicaluminum operations, is in itself a highly integrated operation 'inwhich machinists and other maintenance employees, spending a con-siderable portion of their time in production areas, are regularly en-gaged in work on the instrumentalities of production.Upon theirwork, the essential continuity of the production processes at the plantin large measure depends. In these respects, the Hurricane Creekplant is integrated in the same manner and to the same extent as arethose basic plants in the steel and aluminum industries where we havefound that the interests of the employees are best served by the estab-Under these circumstances,we see no reason to disturb the existing larger unit by severing there-from the machine shop unit sought by the Petitioner.Upon the basis of the above facts, and the entire record herein,we find that the unit sought by the Petitioner is inappropriate andshall dismiss the petition.ORDERIT Is 1IEREBY ORDERED that the petition filed in the instant case be,and the same hereby is dismissed.,Case No. 19-RC-93.485 NLRB 110.8 89 NLRB 804.sAs a result of certifications issued on march 19, 1947, following consent electionsseparate unions currently represent craft groups at the Employer'sListerhill,Alabama,reduction plant.Case No. 10-R-2515(unpublished).The Permanente Metals Corporation,supra;National Tube Company;76 NLRB 1199.929979-51-vol. 92--12